         Case 4:20-cv-00476-LPR Document 21 Filed 12/02/20 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

TERRY LAMAR McCOY                                                          PETITIONER


                                 4:20-cv-00476 LPR/PSH

LAFAYETTE WOODS, Jr.,
SHERIFF, JEFFERSON COUNTY                                                RESPONDENT


                                      JUDGMENT

      Consistent with the Order that was entered on this date, it is CONSIDERED, ORDERED,

and ADJUDGED that the petition for a writ of habeas corpus (and consequently this case) is

DISMISSED without prejudice. A certificate of appealability is DENIED.


      IT IS SO ADJUDGED this 2nd day of December, 2020.


                                                ________________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT JUDGE
